Campbell, J.,
delivered the opinion of the court.
It is true that several instructions applicable to the issue as to the rightfulness of the attachment rather than the claimant’s issue were given at the instance of the claimant, as it appears by the transcript, but we do not see how any harm could have resulted to the *628appellants from these instructions ; and we think that the insertion of the adjective “ clear/’ complained of as to the preponderance of evidence required in some of the instructions, did not amount to anything. Nor did the court err, in telling the jury that, “ the mere fact that the assignee is a poor man and destitute of means, is not a badge of fraud.” It is true that Burrill on Assignment says it is, but we say it is not, for integrity is quite as often found among men without property liable to creditors, as among the possessors of larger means, and a character for uprightness is a better guaranty of fidelity in matters of pecuniary trust than mere property, which is so often put beyond the reach of creditors, when it is sought to satisfy their demands. Perhaps this instruction should not have been given, because it is on the weight of evidence, but it has not been objected to in this point of view, and it is highly probable that it was harmless, in view of the evidence in the case.
We do not think it likely that a different result would be reached on a new trial, and as the case is before us on a motion for a new trial the judgment is

Affirmed.